United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
Fort Campbell, KY, Employer
)
___________________________________________ )
S.R., Appellant

Appearances:
Alan J. Shapiro, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 10-1897
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 13, 2010 appellant filed a timely appeal from a June 16, 2010 Office of Workers’
Compensation Programs’ decision that denied reconsideration on the grounds that the request
was untimely filed and failed to establish clear evidence of error. The Office’s decision denied
reconsideration of a January 25, 2007 decision that denied a claim for a schedule award.1
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The Office accepted appellant’s claim for bilateral de Quervain’s syndrome and
authorized a left wrist de Quervain’s tenosynovitis release. After denial of the schedule award
claim, appellant’s attorney provided new medical evidence regarding permanent impairment, a
December 11, 2007 report from Dr. Martin Fritzhand who supported impairment of 15 percent to
each arm. Thereafter, the Office further developed the medical evidence by obtaining medical
opinions regarding permanent impairment from an Office medical adviser and an Office referral
physician. After counsel inquired as to the status of appellant’s schedule award claim, the
Office, on July 6, 2008 referred appellant to her appeal rights from the previous denial of her
schedule award claim. In a March 20, 2009 letter, counsel requested that the Office address
appellant’s schedule award claim and asserted that treating his letter as a request for
1

The Office’s January 24, 2007 decision was affirmed by the Board on September 6, 2007. Docket No. 07-901.

reconsideration was not correct as he was making a new application for a schedule award. The
Office’s June 16, 2010 decision treated appellant’s request as an untimely request for
reconsideration.
The Board has held that where a claimant submits medical evidence regarding a
permanent impairment at a date subsequent to a prior schedule award decision, she is entitled to
a merit decision on the medical evidence.2 The Board has also held that, where the Office, in its
own discretion, further develops a claim by soliciting additional medical evidence, it must
conduct an appropriate merit review under 5 U.S.C. § 8128(a).3 Consequently, the Office
erroneously treated appellant’s request for a schedule award based on new medical evidence as
an untimely request for reconsideration. The Board notes that there is no one year time
limitation on requesting an increased schedule award. A claimant may seek an increased
schedule award if the evidence establishes that he sustained increased impairment at a later date
causally related to the accepted employment injury.4 Even if the term reconsideration is used,
when a claimant is not attempting to show error in the prior schedule award decision and submits
medical evidence regarding a permanent impairment at a date subsequent to the prior schedule
award decision, it should be considered a claim for an increased schedule award which is not
subject to time limitations.5 Appellant submitted new medical evidence and was seeking a
schedule award and the Office improperly reviewed the evidence under section 8128 and the
clear evidence of error standard.
The case will be remanded for further development on the issue of whether appellant has
a permanent impairment entitling her to a schedule award. Following this and such other
development as deemed necessary, the Office shall issue an appropriate merit decision on
appellant’s claim.

2

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); see also B.K., 59 ECAB 228
(2007) (where it was evident that the claimant was seeking a schedule award based on new and current medical
evidence, the Office should have issued a merit decision on the schedule award claim rather than adjudicate an
application for reconsideration).
3

C.S., Docket No. 07-669 (issued November 7, 2007); see also Joyce A. Fasanello, 49 ECAB 490 (1998);
David F. Garner, 43 ECAB 459 (1992); V.W., Docket No. 09-2234 (issued August 31, 2010).
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(b) (January 2010).
5

See supra note 2.

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 16, 2010 decision be set aside and the case remanded for further development consistent
with this order of the Board.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

